                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


RANDY OLIVER,                                 :
                                              :       Case No. 2:19-cv-619
       Plaintiff,                             :
                                              :       Judge Marbley
               v.                             :
                                              :       Magistrate Judge Jolson
DAVID GRAY, et al.,                           :
                                              :
       Defendants.                            :


                        DEFENDANTS’ NOTICE OF DEPOSITION

       Please take notice that, pursuant to Fed. R. Civ. P. 30(b), counsel for Defendants will take

the deposition upon oral examination of Plaintiff Randy Oliver. Plaintiff Oliver has agreed to the

date, location, and time. The deposition will begin at 11:00 A.M., on December 4, 2019, at the

Ohio Attorney General’s Office, Criminal Justice Section, 150 E. Gay Street, 16th Floor,

Columbus, Ohio 43215 and will be recorded by stenographic means. The deposition will be

taken before an officer authorized to administer oaths in the State of Ohio and will adjourn from

day-to-day until complete.

                                                     Respectfully submitted,

                                                     DAVE YOST
                                                     Ohio Attorney General

                                                     s/ Mindy Worly
                                                     Mindy Worly (0037395)
                                                     Principal Assistant Attorney General
                                                     Criminal Justice Section
                                                     150 East Gay St., 16th Floor
                                                     Columbus, Ohio 43215
                                                     Tel: (614) 728-0161/Fax: 866-474-4985
                                                     Mindy.worly@ohioattorneygeneral.gov

                                                     Trial Counsel for Defendants
                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Defendants’ Notice of Deposition has been

electronically filed on November 15, 2019 and has been served upon pro se Plaintiff at the below

address via overnight delivery and/or U.S. Mail.



Randy Oliver
11115 Cheyenne Trail, Apt. 204
Parma Heights, OH 44130


                                                           s/ Mindy Worly
                                                           Mindy Worly (0037395)
                                                           Principal Assistant Attorney General




                                               2
